On June 1, 2001, this court suspended respondent, Thomas Callaghan, a.k.a. Thomas Matthew Callaghan, Attorney Registration No. 0021661, last known business address in Cleveland, Ohio, from the practice of law for failure to comply with Gov.Bar R. X (“Continuing Legal Education”). On December 20, 2001, petitioner, Disciplinary Counsel, filed an amended motion for order to appear and show cause. Respondent did not respond to the motion. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and is hereby granted, and that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt for failing to obey this court’s order of suspension.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.